             Case 8-20-72840-ast              Doc 10-1        Filed 09/11/20         Entered 09/11/20 10:56:59


                                                     Notice Recipients
District/Off: 0207−8                        User: oeichhorn                       Date Created: 9/11/2020
Case: 8−20−72840−ast                        Form ID: pdf002                       Total: 25


Recipients of Notice of Electronic Filing:
ust         United States Trustee         USTPRegion02.LI.ECF@usdoj.gov
tr          Marc A Pergament           mpergament@wgplaw.com
aty         Marc A Pergament           mpergament@wgplaw.com
aty         Noel Munier          nmunier@noelmunierlaw.com
                                                                                                                    TOTAL: 4

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Douglas M. Reda         69 Windmill Drive          Huntington, NY 11743
smg         NYS Department of Taxation & Finance             Bankruptcy Unit         PO Box 5300        Albany, NY 12205
smg         NYS Unemployment Insurance             Attn: Isolvency Unit        Bldg. #12, Room 256        Albany, NY 12240
smg         NYC Department of Finance           345 Adams Street         Office of Legal Affairs       Brooklyn, NY 11201−3719
smg         United States Trustee       Office of the United States Trustee         Long Island Federal Courthouse      560
            Federal Plaza       Central Islip, NY 11722−4437
9879335     Alan Drezin        c/o Kaplan & Kaplan, Esqs          186 Joralemon St Ste 1202         Brooklyn, NY 11201
9879336     Bank of America         PO Box 982238           El Paso, TX 79998−2235
9879337     Capital One, N.A.        7933 Preston Rd.         Plano, TX 75024
9879338     Chase        PO Box 15123          Wilmington, DE 19850−5123
9879339     CitiCards CBNA          5800 South Corporate Plac          Sioux Falls, SD 57108
9879340     Discover Fincl Svc LLC          PO Box 15316          Wilmington, DE 19850−5316
9879341     GM Financial         PO BOX 181145            Arlington, TX 76096−1145
9879342     Internal Revenue Service         PO Box 9019         Holtsville, NY 11742−9019
9879344     JPMCB Card Services          PO BOX 15369            Wilmington, DE 19850
9879343     Jasne & Florio, LLP        30 Glenn St, Ste 103        Attn: Daniel F Florio Jr.       White Plains, NY 10603
9879345     Kennth Reda         500 Red Barn Trail         Matthews, NC 28104
9879346     Nationstar Mortgage LLC           dba Mr. Cooper         800 State Hwy 121 Bypass         Lewisville, TX 75067
9879347     TD Bank         1040 Jericho Turnpike          Huntington Station, NY 11746
9879348     Van Buren Trk Sales/Buick          2257 Jericho Turnpike         New Hyde Park, NY 11040
9879349     WellsFargo        MAC S4101−050             PO Box 29482          Phoenix, AZ 85038−9482
9879350     Yan Xiao & Future Allianc          1953 79th Street, Unit A2        East Elmhurst, NY 11370
                                                                                                                   TOTAL: 21
